DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. (Pathak US 2017/0100272) in view of Hall (US 5,058,571).

1: Pathak teaches a stabilized cup (stabilized cup shown in Figure 4, embodiment 400 in Figure 4) capable of use with individuals with muscular tremors (for human tremors paragraph 0013) comprising: 

Pathak teaches an electrically powered gyroscope (gyroscope, which is leveling element 145 which is a gyroscope and accelerometer, paragraph 0016 with power supply 155, Figure 1B) rotatably attached to the cup body to provide gyroscopic stabilization of the cup body (the gyroscope is attached to a user assistive device 105, see Figure 1b where 145 is attached to the body, right end of 105 and in combination with actuator assembly 115 and motion control system with motion control system 150, provided in handle 120, to provide gyroscopic stabilization, paragraph 0016-0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Figure 4 of Pathak such that an electrically powered gyroscope was provided and attached to the container body and the handle portion of the embodiment of Figure 4 in order to compensate and retain a level orientation or even provide an offsetting orientation to counteract human tremor for handheld tools to be usable by someone experiencing tremors, as taught by Pathak (paragraph 0019).

Hall teaches a battery powered gyroscope apparatus employing a rotor (wheel/spinning mass 46, Figure 5) in order to produce gyroscopic torques/actions (col. 1, ll. 22-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pathak such that the gyroscope is provided with a rotor/spinning mass in order to produce gyroscopic torques/actions in order to provide increased gyroscopic action in order to permit one holding the gyroscope apparatus to perform a simple task (col. 1, ll. 22-28). 


    PNG
    media_image1.png
    674
    881
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    647
    media_image2.png
    Greyscale


5: The modified Pathak-Hall teaches the claimed invention as discussed above for claim 1 and Pathak further teaches a handle (handle 120, capable of being grasped by the hand of a user during use) adapted to be grasped by the hand of a user of the stabilized cup while using the stabilized cup; and a movable joint (actuator 130) connecting the cup body to the handle to allow pivoting of the handle with respect to the cup body about at least a first axis (see Figure 1B above, axis running through 130) angled to the cup body axis (see Figure 1B above where the container body axis is angled, vertical vs. horizontal with respect to the first axis).

8: The modified Pathak-Hall teaches the claimed invention as discussed above for claim 5 and Pathak further teaches that the movable joint swivels about a substantially horizontal axis 

13: The modified Pathak-Hall teaches the claimed invention as discussed above for claim 5 and Pathak further teaches that the movable joint is selected from the group consisting of a pivoting connection and a flexing connection (130 is an actuator which is a pivoting connection).

Allowable Subject Matter
Claims 2-4, 6-7, 9-12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/King M Chu/Primary Examiner, Art Unit 3735